    Case 18-03277-jw           Doc 91       Filed 01/21/20 Entered 01/21/20 10:09:28                   Desc Generic
                                               Text Order Page 1 of 1
950BNC


                                              United States Bankruptcy Court
                                                 District of South Carolina


Case Number: 18−03277−jw                                       Chapter: 13

In re:
 Bobby Jean Sass
 aka Bobby Jean Canty




                                                                                                    Filed By The Court
  Entered By The Court                                    ORDER                                          1/21/20
         1/21/20                                                                                       Laura A. Austin
                                                                                                        Clerk of Court
                                                                                                     US Bankruptcy Court


Order Granting Request to Continue. The 362 Motion is Continued. AND IT IS SO ORDERED. Signed by: Judge John E.
Waites, US Bankruptcy Court − District of South Carolina (related document(s)87, [90]). Hearing scheduled for 2/20/2020 at
11:00 AM at Charleston. The case judge is John E. Waites.




                                                               United States Bankruptcy Judge
